Even if the regularity be debatable of the admission of the testimony of the officers as to what they found by a search of the property or possession of appellant, it seems now to be too well settled to admit of argument that such error, if any, is cured and rendered harmless by the admission, without objection, of the same or substantially similar testimony from the accused or other witnesses. Bonilla v. State, 2 S.W. Rep. 2d 248; Kelsay v. State, 4 S.W. Rep. 2d 548; McLaughlin v. State, 4 S.W. Rep. 2d 54; Sifuentes v. State, 5 S.W. Rep. 2d 144.
Being unable to agree with any of the contentions made, the motion for rehearing will be overruled.
Overruled.